Mr. Justice Pigott :
I concur with Mr. Justice Hunt in his interpretation of the contract, and in the conclusion stated in the first paragraph of the foregoing opinion.
In holding that mandamus is a proper remedy, the second paragraph of the opinion follows State ex rel. Great Falls Water Works v. Mayor of Great Falls et al., 19 Mont. 518, 49 Pac. 15. I doubt the correctness of that decision in the respect mentioned, but ‘ '•stare decisis et non quieta movere. ’ ’
Me. Chief Justice Beantly, being disqualified, took no part in this decision.